Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on 04/27/22 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/22.
Claim Objections
Claim 20 is objected to because of the following informalities:  The limitation “comer curvature” in line 5 appears to be misspelled. Specification paragraph [29] suggest that the limitation should be “corner curvature”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the openable cartridge" in line 3 on page 5.  There is insufficient antecedent basis for this limitation in the claim. A preceding limitation on line 3 recites “at least one openable cartridge” indicating that there can be more than one openable cartridges. The limitation should be changed to “the at least one openable catridge”. Similarly in claims 12 and 16, “the openable hollow fiber membrane cartridge” should be changed to “the at least one openable cartridge”.
Claim 13 recites the limitation "the other side of the bode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the limitation “the side surface of the body unit” in line 4 on page 7 renders the claim indefinite because it is unclear which of the two side surfaces the limitation is referring to. A preceding limitation in line 1 of page 7 recites “both side surfaces of the body unit” indicating that there are two side surfaces of the body unit.
Regarding claim 19, it is unclear whether the limitations “upper side” and “lower side” of the body unit are same or different from “upper side” and “lower side” of the body units of claim 16. The instant specification and drawings suggest that the terms “upper side” and “upper part” are used interchangeably. Similarly, the terms “lower side” and “lower part” are used interchangeably. Inconsistent of the terms “upper part”, “upper side”, “lower part” and “lower side” is confusing and makes the limitations unclear as to which parts of the cartridge are being referred to by those limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0019941 (hereinafter referred as “Kim”), in view of US 4724900 (hereinafter referred as “Baurmeister”).
Regarding claim 11, Kim teaches a hollow fiber membrane module (100) comprising: 4Serial No.: 17/058,210Attorney Docket No.: 40031-1057 a housing unit (10) comprising a first fluid inlet (13), a first fluid outlet (14), a second fluid inlet (11), and a second fluid outlet (12); and at least one cartridge (33, 35) installed in the housing unit, the cartridge having a plurality of hollow fiber membranes housed therein [0059].
Kim does not disclose that the cartridge is an openable cartridge.
Baurmeister teaches a hollow fiber membrane cartridge comprising an openable casing (fig. 9, 10, 11, 14, 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cartridge of Kim to be an openable cartridge to make the cartridge reusable as suggested by Baurmeister (C3/L12-20).
Regarding claim 12, Kim teaches that the cartridge has mesh body [0063], and Baurmeister teaches providing a locking unit configured to fasten the body in a hinged fashion (refer fig. 15).
Regarding claim 13, Baurmeister teaches that the locking unit comprises a locking cover formed at one side of the body unit; and a locking protrusion formed at the other side of the body unit so as to protrude therefrom (refer fig. 15 disclosing protrusion and cover design).
Regarding claim 14, Baurmeister teaches the locking unit comprises: a locking cover configured to open an entire surface of one side of the body unit; and a locking protrusion formed on the body unit so as to protrude therefrom (refer fig. 15, opening the locking structure opens an entire surface of one side of the body unit).
Regarding claim 15, Baurmeister teaches different embodiments in fig. 9-10, fig. 14, and fig. 15), wherein in embodiment of fig. 14, it is disclosed that the body of the cartridge is divided into multiple portions integrally attached in an openable structure). Therefore, Baurmeister suggest that the body comprises a lower surface, side surfaces, and a lower side of an upper surface are integrally formed, and an upper side of the upper surface of the body is capable of being separate from one of the side surfaces of the body unit.
Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Baurmeister as applied to claim 12 above, and further in view of US 4038190 (hereinafter referred as “Baudet”).
Regarding claims 16 and 17, modified Kim teaches limitations of claim 11 as set forth above. Kim teaches that the body has mesh structure [0063]. Modified Kim does not teach that the locking unit configured to fasten the body unit in a sliding fashion. 
Baudet teaches a hollow fiber membrane cartridge comprising a openable housing, wherein a locking unit (5) is configured to fasten a body unit in a sliding fashion (refer fig. 6, 7, 8). The locking cover is configured to slide along one side of the body unit in order to open or close the body unit; and a sliding groove 28 is formed at one side of the body unit such that the locking cover (5) slide along the sliding groove.
It would have been an obvious matter of design choice to one of ordinary skill in the art to select a known locking configuration such as sliding connection to connect the body and locking unit of modified Kim as taught by Baudet. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this instance, the sliding connection is known in the art as disclosed by Baudet. One of ordinary skill in the art would have had a reasonable expectation of success in implementing a known technique of sliding connection to known device of modified Kim to achieve predictable result of providing a removable connection.
Regarding claim 18, Baudet teaches that the body unit is formed so as to be dividable into an upper surface and a lower surface, one of the upper surface and the lower surface of the body unit is a locking cover configured to slide along the other surface in order to open or close the body unit, and the other surface is provided with a sliding groove configured to allow the locking cover to slide therealong (refer fig. 6, 7, 8).
Regarding claim 19, from the instant specification and figure 8, it appears that the element 113 is lower side and element 114 is upper side which are same as upper part and lower part of claim 16. 
Baudet discloses that the lids and end plates of fig. 1-4 are attached with sliding arrangement of fig. 6-8 (C6/L56-59). Selecting whether to provide sliding lid in only upper part or lower part would have been an obvious matter of design choice to one of ordinary skill in the art since Baudet teaches that the connections can be made by glue or sliding arrangement.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Baurmeister as applied to claim 12 above, and further in view of WO 2014/069162 (hereinafter referred as “Inamura”, refer English language machine translation for claim mapping).
Regarding claim 20, modified Kim teaches limitations of claim 12 as set forth above. Kim teaches that the body has mesh structure [0063]. The mesh structure inherently comprises ribs and windows. Modified Kim does not teach that a corner curvature of each of the ribs is 0.7 or more.
Inamura teaches a case for hollow fiber membrane module provided mesh structure having rounded ribs (4, 4’, 4’,…) (Abstract). Inamura discloses that the rounded ribs structure reduces damage to the hollow fiber membrane modules (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ribs of modified Kim to include rounded ribs structure to reduce damage to the hollow fiber membranes as suggested by Inamura. Selection of curvature of the rounded portion would have been an obvious matter of design choice to one of ordinary skill in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). n re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRANAV N PATEL/Primary Examiner, Art Unit 1777